DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a pump with tiltable cylinders.
Group II, claim(s) 1, 3, drawn to a pump with a front wall and rear wall.
Group III, claim(s) 1, 4, 12-16, drawn to a radial piston pump.
Group IV, claim(s) 1, 5, drawn to a control surface for a plurality of strokes per revolution.
Group V, claim(s) 1, 6, drawn to a pump with springs for retraction of the pistons.
Group VI, claim(s) 1, 8, 11, drawn to an axial piston pump.
Group VII, claim(s) 1, 9, 10, drawn to a pump with multiple piston groups.
Group VIII, claim(s) 1, 17-20, 22, drawn to a wind turbine pump.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of  Claim 1, “a piston pump comprising: a frame, a control element  mounted in a rotatable manner about a central axis having at least one control surface, a plurality of cylinders, each having pistons displaceable therein; a suction connection  for an inflow of a fluid into the plurality of cylinders  of the piston pump; and a pressure connection  for an outflow of the fluid out of the plurality of cylinders  of the piston pump, the plurality of cylinders  being connected by lines  to the suction 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hosokawa (US 4,365,940).  
Hosokawa discloses a piston pump (abstract) comprising: a frame, a control element (rotary drum)  mounted in a rotatable manner about a central axis (main shaft 3) having at least one control surface (oblique groove to connect to piston rod ends), a plurality of cylinders (fig 1, multiple cylinders), each having pistons displaceable therein; a suction connection (valves 17)  for an inflow of a fluid into the plurality of cylinders  of the piston pump; and a pressure connection (valves 16)  for an outflow of the fluid out of the plurality of cylinders  of the piston pump, the plurality of cylinders  being connected by lines  to the suction connection (operating fluids water or oil implicitly include connections to the intake 17)  and to the pressure connection (fig 1 depicts lines 16), the plurality of cylinders, the pistons, and the control element  being configured in such a way that the position of the pistons  in the plurality of cylinders an be changed by movement of the control element (rotation of drum reciprocates pistons), the plurality of cylinders  and the pistons  being mounted in such a way that the plurality of cylinders  and the pistons  do not rotate completely about the central axis when the control element  rotates (cylinders are stationary, while central shaft rotates), and the plurality of cylinders or the pistons are connected respectively to a rotatably mounted roller (minor rollers 11, c 3 l 13), wherein the  contact region between the rotatably mounted rollers and the control surface of the control element is 
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S LEE/Examiner, Art Unit 3746       
                                                                                                                                                                                                 /PETER J BERTHEAUD/Primary Examiner, Art Unit 3746